t c memo united_states tax_court gerald q and patricia r ashbrook petitioners v commissioner of internal revenue respondent docket no filed date william m zehner for petitioners t richard sealy iii for respondent memorandum findings_of_fact and opinion swift judge for the years in issue respondent determined deficiencies in petitioners' federal income taxes additions to tax and accuracy-related_penalties as follows additions to tax accuracy-related_penalty year deficiency sec_6651 a sec_6662 a s big_number sdollar_figure sdollar_figure big_number big_number big_number big_number big_number big_number -0- unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners have substantiated claimed net operating losses nol's for through to carry forward to through and whether petitioners are liable for accuracy-related_penalties all references to petitioner in the singular are to gerald q ashbrook findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in corpus christi texas in petitioner formed an accounting partnership with patricia brink beginning in petitioner participated with petitioner's stepfather and mother parents and with h t and holley bailey the baileys unrelated individuals in a farm and ranch joint_venture the farm the baileys jointly held a 50-percent equity_interest in the farm petitioner's parents jointly held a percent equity_interest in the farm and petitioner held a percent equity_interest in the farm petitioner's parents managed the farm and maintained the books_and_records relating to the farm in the baileys transferred their 50-percent equity_interest in the farm to petitioner and to petitioner's parents and thereafter petitioner and his parents together owned percent of the farm on date petitioner transferred to his parents his interest in the farm in date and subsequent years petitioner invested at least dollar_figure in several oil_and_gas wells in texas in petitioner terminated the accounting partnership with patricia brink and established an accounting partnership with terry hankins in petitioner terminated the accounting partnership with terry hankins and established an accounting practice as a sole_proprietor on date petitioner filed in the u s bankruptcy court for the southern district of texas bankruptcy court a petition case no for relief under chapter of the bankruptcy code on date the bankruptcy court issued an order discharging petitioner's then-existing dischargeable debts on date a storage unit that petitioner rented was broken into and petitioner's property was stolen therefrom on a report of the theft filed with the rental storage company - petitioner indicated that the only property stolen was a tool chest on date petitioner's bankruptcy proceedings were closed on date petitioners untimely filed their joint federal_income_tax return on date petitioners untimely filed their and joint federal_income_tax returns on date petitioners timely filed their joint federal_income_tax return on their through joint federal_income_tax returns petitioners claimed nol carryovers that purportedly originated primarily in and prior years as follows tax_return nol carryovers claimed dollar_figure big_number big_number big_number on their through joint federal_income_tax returns after applying the above claimed nol carryovers petitioners' net taxable_income or net losses were reflected as follows tax_return taxable_income or loss dollar_figure big_number big_number - - on audit due to lack of substantiation respondent disallowed petitioners' claimed nol carryovers for through and respondent determined petitioners’ joint taxable_income and joint federal_income_tax liability for through as follows year taxable_income tax_liability dollar_figure s big_number big_number big_number big_number big_number big_number big_number opinion in general taxpayers are expected to maintain adequate_records to substantiate claimed losses and taxpayers bear the burden of proving that they are entitled to claimed losses see sec_6001 rule a 290_us_111 respondent argues that petitioners have not substantiated the nol carryovers claimed on their through joint federal_income_tax returns alternatively under sec_108 respondent argues that if the nol carryovers are found to be substantiated petitioners' discharge_of_indebtedness from the bankruptcy proceeding in would eliminate the nol carryovers petitioners assert that during through they incurred large losses from their farm and oil_and_gas exploration activities that generated the large claimed nol carryovers -- - reflected on their through joint federal_income_tax returns petitioners argue that through a reconstruction of their records they have adequately established and substantiated the claimed nol carryovers petitioners also assert that under sec_108 only a small portion of the claimed nol carryovers would be eliminated with limited exceptions petitioners' federal_income_tax returns and records relating to through were not introduced into evidence petitioners' testimony is inconsistent and not credible based on the evidence we hold that petitioners have not met their burden of substantiating the claimed nol carryovers and we sustain respondent's disallowance thereof apparent copies of petitioners' federal_income_tax returns for and are in evidence and show claimed nol's no further books_and_records or credible_evidence however support the claimed nol's petitioners allege that copies of their income_tax returns were stolen from their rental storage unit petitioners' report of the theft however did not indicate any loss of petitioners’ income_tax returns or records petitioner testified that his mother had custody of records relating to the farm and to petitioners' oil_and_gas activities and that petitioners' reconstruction of their income_tax returns - for through was based on these records these alleged records however were not introduced into evidence in petitioner transferred his interest in the farm to his parents and petitioners therefore would not have realized farm_losses after in summary the credible_evidence fails completely to substantiate the claimed nol carryforwards with regard to the additions to tax petitioners have conceded the additions to tax under sec_6651 and petitioners present no credible argument as to the accuracy- related penalties under sec_6662 we sustain respondent’s determination of the additions to tax and accuracy-related_penalties to reflect the foregoing decision will be entered for respondent
